Exhibit 10.5

 

 

 

 

 

Stericycle, Inc.

___________________________________

Third Amendment

Dated as of December 19, 2018

to

Note Purchase Agreement

Dated as of October 1, 2015

___________________________________

 

Re:2.89% Senior Notes, Series A, due October 1, 2021

and

3.18% Senior Notes, Series B, due October 1, 2023

 

 

 

 

--------------------------------------------------------------------------------

 

Third Amendment to Note Purchase Agreement

This Third Amendment dated as of December 19, 2018 (this “Agreement”) to the
Note Purchase Agreement referred to below is between Stericycle, Inc., a
Delaware corporation (the “Company”), and each of the institutions which is a
signatory to this Agreement (collectively, the “Noteholders”).

Recitals:

Whereas, the Company and each of the Noteholders have heretofore entered into
the Note Purchase Agreement dated as of October 1, 2015, as amended by that
certain First Amendment thereto dated as of July 28, 2017 and that certain
Second Amendment thereto dated as of March 23, 2018 (as so amended, the “Note
Purchase Agreement”), pursuant to which the Company issued on or about October
1, 2015 (a) $150,000,000 aggregate principal amount of its 2.89% Senior Notes,
Series A, due October 1, 2021 (as amended, the “Series A Notes”) and
(b) $150,000,000 aggregate principal amount of its 3.18% Senior Notes, Series B,
due October 1, 2023 (as amended, the “Series B Notes” and together with the
Series A Notes, collectively, the “Notes”);

Whereas, the Company and the Noteholders now desire to amend the Note Purchase
Agreement and the Notes in the respects, but only in the respects, hereinafter
set forth;

Whereas, all capitalized terms used herein and not defined herein shall have the
meaning specified in the Note Purchase Agreement;

Whereas, all requirements of law have been fully complied with and all other
acts and things necessary to make this Agreement a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.

Now, therefore, upon the full and complete satisfaction of the conditions
precedent to effectiveness set forth in Section 3.1 hereof, and for good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the Company and each of the Noteholders do hereby agree as
follows:

Section 1.

Amendments.

Section 1.1.Sections 10.1(a)(i), (a)(ii) and (a)(iii) of the Note Purchase
Agreement shall be and are hereby amended in their entirety as follows:

(a)(i) The Company will not permit the Consolidated Leverage Ratio as of the end
of any fiscal quarter of the Company to exceed (A) 4.00 to 1.00 in the case of
any fiscal quarter ending on or before December 31, 2019 or (B) 3.75 to 1.00 in
the case of any fiscal quarter ending thereafter; and

(ii) If at the end of any fiscal quarter of the Company the Consolidated
Leverage Ratio exceeded 3.75 to 1.00 (an “Adjusted Leverage Increase”), the per

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

annum interest rate (including any Default Rate, if applicable) otherwise
applicable to each series of the Notes as specified in the first paragraph
thereof shall be increased by 50 basis points (.50%) (the “Adjusted Leverage
Elevated Interest Rate”) from the date of such Adjusted Leverage Increase to but
not including the date that the Consolidated Leverage Ratio is 3.75 to 1.00 or
less.  The Company shall promptly, and in any event within 10 Business Days
after the Company’s determination of such Adjusted Leverage Increase, notify the
holders of the Notes in writing of such Adjusted Leverage Increase and the date
of such commencement.  Payment of the Adjusted Leverage Elevated Interest Rate
shall not constitute a waiver of any Default or Event of Default hereunder; and

(iii) If at the end of any fiscal quarter of the Company ending before or on
March 31, 2020, the Unadjusted Consolidated Leverage Ratio exceeded 3.75 to
1.00, the per annum interest rate (including any Default Rate, if applicable)
otherwise applicable to each series of the Notes as specified in the first
paragraph thereof shall be increased as set forth below (the “Unadjusted
Leverage Elevated Interest Rate”) from the date that such Unadjusted
Consolidated Leverage Ratio was in excess of 3.75 to 1.00 to but not including
the date that the Unadjusted Consolidated Leverage Ratio is 3.75 to 1.00 or
less.  The Company shall promptly, and in any event within 10 Business Days
after the Company’s determination of such increase, notify the holders of the
Notes in writing and specify the date of such commencement.  Payment of the
Unadjusted Leverage Elevated Interest Rate shall not constitute a waiver of any
Default or Event of Default hereunder. The Unadjusted Leverage Elevated Interest
Rate is determined as follows:

(A) if the Company has rating of BBB+ or better by S&P or the equivalent rating
by any other Rating Agency, then the Unadjusted Leverage Elevated Interest Rate
shall be an additional 50 basis points (0.50%);

(B) if the Company has rating of BBB by S&P or the equivalent rating by any
other Rating Agency, then the Unadjusted Leverage Elevated Interest Rate shall
be an additional 75 basis points (0.75%);

(C) if the Company has rating of BBB- by S&P or the equivalent rating by any
other Rating Agency, then the Unadjusted Leverage Elevated Interest Rate shall
be an additional 125 basis points (1.25%);

(D) if the Company has no rating or a rating of BB+ or worse by S&P or the
equivalent rating by any other Rating Agency, then the Unadjusted Leverage
Elevated Interest Rate shall be an additional 200 basis points (2.00%); and

- 2 -

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

(E) in the case where the Company has two ratings from two different Rating
Agencies, the lowest such rating shall control and in the case where the Company
has three ratings from three different Rating Agencies, then the second lowest
rating shall control (even if that rating is equal to that of the first lowest).

provided that, for the avoidance of doubt, the Adjusted Leverage Elevated
Interest Rate and the Unadjusted Leverage Elevated Interest Rate are not
cumulative with each other and only the greater of such increase under Section
10.1(a)(ii) and (iii) shall apply at any given time; and further provided that
no such Increased Interest Rate will be used in calculating the Make-Whole
Amount; and

Section 1.2.Section 10.4 of the Note Purchase Agreement shall be and is hereby
amended in its entirety as follows:

 

Section 10.4.

Sales of Assets. (a) At any time on or prior to March 31, 2020, the Company will
not, and will not permit any Subsidiary to, sell, lease or otherwise dispose of
any assets of the Company and its Subsidiaries in a Material Sale; provided,
however, that the Company or any Subsidiary may sell, lease or otherwise dispose
of assets in a Material Sale if:

 



(1)such assets are sold in an arms length transaction;

 



(2)at such time and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing; and

 



(3)to the extent the net proceeds of any such Material Sale, individually or in
the aggregate when combined with the net proceeds received from all other
Material Sales which have occurred during the period beginning on the date of
the Fourth Amendment and ending on March 31, 2020, exceeds $75,000,000, the
Company offers to use the net proceeds of all such Material Sale(s) during such
period to prepay or retire Senior Debt of the Company and/or its Subsidiaries no
later than May 15, 2020 provided that the Company shall offer to prepay each
outstanding Note in a principal amount that equals the Ratable Portion for such
Note in accordance with Section 8.2 but without the payment of any Make-Whole
Amount or other premium on such prepaid amount and without the requirement that
any partial prepayments be in an amount not less than 10% of the original
aggregate principal amount of the Notes;

As used in this Section 10.4, a “Material Sale” means any sale, lease or other
disposition of assets which is not: (i) a sale or disposition of assets in the
ordinary course of business of the Company and its Subsidiaries, (ii) a transfer
of assets from (x) the Company to a Subsidiary Guarantor or (y) any Subsidiary
to the Company or a  wholly-owned Subsidiary of the Company; provided that any
transfer of assets from a Subsidiary Guarantor must be to the Company or another
Subsidiary Guarantor and (iii) a sale or

- 3 -

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

transfer of property acquired by the Company or any Subsidiary after the date of
this Agreement to any Person within 365 days following the acquisition or
construction of such property by the Company or any Subsidiary if the Company or
a Subsidiary shall concurrently with such sale or transfer, lease such property,
as lessee.

(b) At any time after March 31, 2020, the Company will not, and will not permit
any Subsidiary to, sell, lease or otherwise dispose of any substantial part (as
defined below) of the assets of the Company and its Subsidiaries; provided,
however, that the Company or any Subsidiary may sell, lease or otherwise dispose
of assets constituting a substantial part of the assets of the Company and its
Subsidiaries if such assets are sold in an arms length transaction and, at such
time and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and an amount equal to the net proceeds received from
such sale, lease or other disposition (but only with respect to that portion of
such assets that exceeds the definition of “substantial part” set forth below)
shall be used within 365 days of such sale, lease or disposition, in any
combination:

 



(1)to acquire productive assets used or useful in carrying on the business of
the Company and its Subsidiaries and having a value at least equal to the value
of such assets sold, leased or otherwise disposed of; and/or

 



(2)to prepay or retire Senior Debt of the Company and/or its Subsidiaries,
provided that, to the extent any such proceeds are used to prepay the
outstanding principal amount of the Notes, such prepayment shall be made in
accordance with the terms of Section 8.2;  

provided further, that neither clause (1) nor clause (2) of this Section 10.4
shall be used to permit the transfer of assets from the Company to any
Subsidiary.

As used in this Section 10.4, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Company and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Company and its
Subsidiaries during the period of 12 consecutive months ending on the date of
such sale, lease or other disposition, exceeds 10% of the book value of
Consolidated Total Assets, determined as of the end of the fiscal quarter
immediately preceding such sale, lease or other disposition; provided that there
shall be excluded from any determination of a “substantial part” any (i) sale or
disposition of assets in the ordinary course of business of the Company and its
Subsidiaries, (ii) any transfer of assets from (x) the Company to a Subsidiary
Guarantor or (y) any Subsidiary to the Company or a  wholly-owned Subsidiary of
the Company; provided that any transfer of assets from a Subsidiary Guarantor
must be to the Company or another Subsidiary Guarantor and (iii) any sale or
transfer of property acquired by the Company or any Subsidiary after the date of
this Agreement to any Person within 365 days following the acquisition or
construction of such property by the Company or any Subsidiary if the Company or
a Subsidiary shall concurrently with such sale or transfer, lease such property,
as lessee.

- 4 -

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

Section 1.3.Schedule B to the Note Purchase Agreement is hereby amended to
insert the following definitions in alphabetical order:

“Adjusted Leverage Increase” is defined in Section 10.1(a)(ii).

“Adjusted Leverage Elevated Interest Rate” is defined in Section 10.1(a)(ii).

“Third Amendment” means the Third Amendment dated as of December 19, 2018 to
this Agreement between the Company and the holders party thereto.

“Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the net proceeds being so applied to the
offer of prepayment of Senior Debt in accordance with Section 10.4(a),
multiplied by (y) a fraction, the numerator of which is the aggregate principal
amount of such Note being offered to be prepaid pursuant to Section 10.4(a) and
the denominator is the aggregate principal amount of all Senior Debt of the
Company and its Subsidiaries subject to an offer to be prepaid by the Company.”

“Unadjusted Leverage Elevated Interest Rate” is defined in Section 10.1(a)(iii).

Section 1.4.Schedule B to the Note Purchase Agreement is hereby amended by
amending and restating each of the following definitions in its entirety to read
as follows:

“Bank Credit Agreement” means the Credit Agreement dated as of November 17, 2017
by and among the Company, certain Subsidiaries of the Company named therein,
Bank of America, N.A., as administrative agent, and the other financial
institutions party thereto, as amended, restated, joined, supplemented or
otherwise modified from time to time, and any renewals, extensions or
replacements thereof, which constitute the primary bank credit facility of the
Company and its Subsidiaries.

“Increased Interest Rate” means the Adjusted Leverage Elevated Interest Rate or
the Unadjusted Leverage Elevated Interest Rate, as applicable.

Section 1.5.Schedule B to the Note Purchase Agreement is hereby amended by
replacing clause (x) of the definition of “Consolidated EBITDA” with the
following:

- 5 -

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

(x) solely for purposes of determining compliance with Section 10.1 and Section
10.2, for any fiscal quarter ending during the period from March 31, 2018
through March 31, 2020 (and for no other purposes hereunder) up to $200,000,000
in the aggregate in any four-fiscal quarter period of cash charges incurred
prior to December 31, 2019 associated with (A) implementation of the Company’s
Business Transformation and Operational Optimization Expenses (each, as
described in the Company’s Form 10-K for the fiscal year ended December 31,
2017), (B) internal control remediation, accounting pronouncements and related
professional and consulting expenses, (C) legal and settlement related expenses
and (D) up to $25,000,000 of other cash charges; provided that the amounts added
back under this clause (x) for the four fiscal quarters ending March 31, 2020
shall not exceed $90,000,000 in the aggregate,

Section 1.6.Schedule B to the Note Purchase Agreement is hereby amended by
deleting the definition of “Term Loan Agreement” and deleting the reference to
the Term Loan Agreement in the definitions of “Consolidated EBITDA” and
“Unadjusted Consolidated EBITDA”.

Section 2.

Representations and Warranties of the Company.

Section 2.1.To induce the Noteholders to execute and deliver this Agreement, the
Company represents and warrants (which representations shall survive the
execution and delivery of this Agreement) to the Noteholders that:

 



(a)this Agreement has been duly authorized, executed and delivered by the
Company and, upon execution and delivery thereof by the parties hereto, this
Agreement constitutes the legal, valid and binding obligation, contract and
agreement of the Company enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors’ rights generally;

 



(b)the Note Purchase Agreement, as amended by this Agreement, constitutes the
legal, valid and binding obligation, contract and agreement of the Company
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
or equitable principles relating to or limiting creditors’ rights generally;

 



(c)the execution, delivery and performance by the Company of this Agreement
(i) has been duly authorized by all requisite corporate actions on the part of
the Company, (ii) does not require the consent or approval of any governmental
or regulatory body or agency, and (iii) will not (A) violate (1) any provision
of law, statute, rule or regulation applicable to the Company or its certificate
of incorporation or bylaws,

- 6 -

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

 

(2) any order of any court or any rule, regulation or order of any other agency
or government binding upon it, or (3) any provision of any indenture, agreement
or other instrument to which it is a party or by which its properties or assets
are or may be bound, or (B) result in a breach or constitute (alone or with due
notice or lapse of time or both) a default under any indenture, agreement or
other instrument referred to in clause (iii)(A)(3) of this Section 2.1(c);

 



(d)as of the date hereof and after giving effect to this Agreement, no Default
or Event of Default has occurred which is continuing; and

 



(e)the representations and warranties contained in Section 5 of the Note
Purchase Agreement are true and correct in all material respects with the same
force and effect as if made by the Company on and as of the date hereof, except
to the extent that any such representation or warranty expressly relates to an
earlier date.

Section 3.

Conditions to Effectiveness of Amendments and Waivers.

Section 3.1.The amendments to the Note Purchase Agreement set forth herein shall
not become effective until, and shall become effective when (the “Effective
Date”), each of the following conditions shall have been satisfied:

 



(a)executed counterparts of this Agreement, duly executed by the Company and the
holders of 51% in principal amount of the outstanding Notes, shall have been
delivered to the Noteholders;

 



(b)the representations and warranties of the Company set forth in Section 2
hereof shall be true and correct on and with respect to the date hereof, and the
execution and delivery by the Company of this Agreement shall constitute
certification by the Company of the same;

 



(c)the Company shall have paid a fee to each holder of Notes equal to five basis
points (.05%) on the outstanding principal amount of Notes held by each such
holder of a Note as of the Effective Date;

 



(d)the Company shall have paid the fees and expenses of Chapman and Cutler LLP,
special counsel to the Noteholders, incurred in connection with the negotiation,
preparation, approval, execution and delivery of this Agreement for which an
invoice has been provided;

 



(e)the Company shall have delivered an executed copy of an amendment to the Bank
Credit Agreement amending such agreement in substance consistent with the
amendments to the Note Purchase Agreement as contemplated by this Agreement, as
applicable; and

- 7 -

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

 



(f)the Company shall have delivered executed copies of an amendment to each of
the Other Note Agreements between the Company and the purchasers named therein,
each amending such agreements in substance consistent with the amendments to the
Note Purchase Agreement as contemplated by this Agreement.

Upon receipt and satisfaction of all of the foregoing, such amendments shall
become effective.

Section 4.

Miscellaneous.

Section 4.1.This Agreement shall be construed in connection with and as part of
the Note Purchase Agreement, and except as modified and expressly amended by
this Agreement, all terms, conditions and covenants contained in the Note
Purchase Agreement are hereby ratified and confirmed and shall be and remain in
full force and effect.

Section 4.2.Any and all notices, requests, certificates and other instruments,
including the Notes, may refer to the “Note Purchase Agreement” or the “Note
Purchase Agreement dated as of October 1, 2015” without making specific
reference to this Agreement, but nevertheless all such references shall be
deemed to include this Agreement unless the context shall otherwise require.

Section 4.3.The descriptive headings of the various Sections or parts of this
Agreement are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

Section 4.4.This Agreement shall be governed by and construed in accordance with
New York law excluding choice‑of‑law principles of the law of New York that
would require the application of the laws of jurisdiction other than New York.

Section 4.5.This Agreement may be executed in any number of counterparts, each
executed counterpart constituting an original, but all together only one
agreement.  This Agreement, together with the Note Purchase Agreement (as
amended hereby) and the Notes, constitutes the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

 

[Signature Pages Follow]

- 8 -

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
Effective Date.

 

Stericycle, Inc.

 

 

 

By

  /s/ Daniel V. Ginnetti

 



Name: Daniel V. Ginnetti

 



Title: Executive Vice President & CFO

 

 

 

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

 

 

 

Accepted and Agreed to:

 

Metropolitan Life Insurance Company

by MetLife Investment Advisors, LLC, Its Investment Manager

 

Metropolitan Tower Life Insurance Company

f/k/a General American Life Insurance Company

by MetLife Investment Advisors, LLC, Its Investment Manager

 

Metropolitan Insurance K.K.

by MetLife Investment Advisors, LLC, Its Investment Manager

 

 

By

/s/ John Wills

 



Name: John Wills

 



Title: Managing Director

 

 

Brighthouse Life Insurance Company

by MetLife Investment Advisors, LLC, Its Investment Manager

 

 

Erie Family Life Insurance Company

by MetLife Investment Advisors, LLC, Its Investment Manager

 

 

 

By

/s/ Frank O. Monfalcone

 



Name: Frank O. Monfalcone

 



Title: Managing Director

 

 

 

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

 

Accepted and Agreed to:

 

 

The Northwestern Mutual Life Insurance Company

 

By:  Northwestern Mutual Investment Management Company, LLC, its investment
adviser

 

 

By

/s/ David A. Barras

 



Name: David A. Barras

 



Title: Managing Director

 

The Northwestern Mutual Life Insurance Company for its Group Annuity Separate
Account

 

 

 

By

/s/ David A. Barras

 



Name: David A. Barras

 



Title: Its Authorized Representative

 

 

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

 

Accepted and Agreed to:

 

 

New York Life Insurance Company

 

 

By

/s/ Clara Fagan

 



Name: Clara Fagan

 



Title: Corporate Vice President

 

 

New York Life Insurance and Annuity Corporation

 

By NYL Investors LLC, Its Investment Manager

 

 

By

/s/ Clara Fagan

 



Name: Clara Fagan

 



Title: Director

 

 

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 3)

 

By NYL Investors LLC, Its Investment Manager

 

 

By

/s/ Clara Fagan

 



Name: Clara Fagan

 



Title: Director

 

 

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

 

Accepted and Agreed to:

 

 

The Bank of New York Mellon, a banking corporation organized under the laws of
New York, not in its individual capacity but solely as Trustee under that
certain Trust Agreement dated as of July 1st, 2015 between New York Life
Insurance Company, as grantor, John Hancock Life Insurance Company (U.S.A.), as
beneficiary, John Hancock Life Insurance Company of new York, as Beneficiary,
and the Bank of New York Mellon, as Trustee

 

By: New York Life Insurance Company, its attorney-in-fact

 

 

By

/s/ Clara Fagan

 



Name: Clara Fagan

 



Title: Corporate Vice President

 

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

 

Accepted and Agreed to:

 

 

STATE FARM LIFE INSURANCE

 

 

 

By

/s/ Julie Hoyer

 



Name: Julie Hoyer

 



Title: Investment Executive

 

 

 

By

/s/ Jeffrey Attwood

 



Name: Jeffrey Attwood

 



Title: Investment Professional

 

 

STATE FARM LIFE And Accident Assurance Company

 

 

 

By

/s/ Julie Hoyer

 



Name: Julie Hoyer

 



Title: Investment Executive

 

 

 

By

/s/ Jeffrey Attwood

 



Name: Jeffrey Attwood

 



Title: Investment Professional

 

 

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

 

Accepted and Agreed to:

 

 

Nationwide Life Insurance Company

 

 

 

By

/s/ Jason M. Comisar

 



Name: Jason M. Comisar

 



Title: Authorized Signatory

 

 

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

 

Accepted and Agreed to:

 

 

Thrivent Financial for Lutherans

 

 

By

/s/ Christopher Patton

 



Name: Christopher Patton

 



Title: Managing Director

 

 

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

 

Accepted and Agreed to:

 

Principal Life Insurance Company

 

By: Principal Global Investors, LLC

a Delaware limited liability company, its authorized signatory

 

 

By

/s/ Alex P. Montz

 



Name: Alex P. Montz, Counsel

 



Title:

 

 

By

/s/ Justin T. Lange

 



Name: Justin T. Lange, Counsel

 



Title:

 

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

 

Accepted and Agreed to:

 

 

State of Wisconsin Investment Board

 

 

By

/s/ Christopher P. Prestigiacomo  

 



Name: Christopher P. Prestigiacomo

 



Title: Portfolio Manager

 

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

 

Accepted and Agreed to:

 

 

Auto-Owners Insurance Company

By: Fort Washington Investment Advisors, as investment adviser

 

 

 

By

/s/ Douglas E. Kelsey

 



Name: Douglas E. Kelsey

 



Title: VP-Private Placements

 

 

 

By

/s/ Roger M. Lanham

 



Name: Roger M. Lanham

 



Title: SVP and Co-Chief Investment Officer

 

 

Auto-Owners Insurance Company

By: Fort Washington Investment Advisors, as investment adviser

 

 

 

By

/s/ Douglas E. Kelsey

 



Name: Douglas E. Kelsey

 



Title: VP-Private Placements

 

 

 

By

/s/ Roger M. Lanham

 



Name: Roger M. Lanham

 



Title: SVP and Co-Chief Investment Officer

 

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

 

Accepted and Agreed to:

 

 

American United Life Insurance Company

 

 

By

/s/ Mike Bullock

 



Name: Mike Bullock

 



Title: VP, Private Placements

 

The State Life Insurance Company

By: American United Life Insurance Company

Its: Agent

 

 

By

/s/ Mike Bullock

 



Name: Mike Bullock

 



Title: VP, Private Placements

 

 

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

 

Accepted and Agreed to:

 

 

AMERITAS LIFE INSURANCE CORP.

 

AMERITAS LIFE INSURANCE CORP. OF NEW YORK

 

By: Ameritas Investment Partners, Inc., as Agent

 

 

By

/s/ Tina Udell

 



Name: Tina Udell

 



Title: Vice President & Managing Director

 

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

 

Accepted and Agreed to:

 

PHL Variable Insurance Company

 

 

By: Nassau Asset Management LLC, as Investment Manager

 

 

By

/s/ Christopher Will

 



Name:

 



Title:

 

 

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

 

Accepted and Agreed to:

 

 

Woodmen of the World Life Insurance Society

 

 

By

/s/ Shawn Bengtson

 



Name: Shawn Bengtson

 



Title: Vice-President, Investment

 

 

 

 

--------------------------------------------------------------------------------

Stericycle, Inc.Third Amendment

 

 

Accepted and Agreed to:

 

 

Southern Farm Bureau Life Insurance Company

 

 

By

/s/ David Divine

 



Name: David Divine

 



Title: Senior Portfolio Manager

 

 

 

 